DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/874,775, filed on 1/18/2018.
Response to Amendment/Claim Status
Claims 1-7, 9-14, 18-20 and 22-26 are currently pending. Claims 1, 6, 7, 13 and 19 have been amended. Claims 8, 15-17 and 21 were previously cancelled; and claims 25 and 26 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3, 6, 7, 11, 12; and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al (US 2014/0361286 A1, hereafter Jaeger).
Re claim 1, Jaeger discloses in FIGS. 1 and 2 a device comprising:
an anode (106; ¶ [0115]);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above (over) the organic active layer (212);
a cathode (108; ¶ [0112]) above (on) the organic layer sequence (214/216); and
an encapsulation (118; ¶ [0162]) above the cathode (108) in direct contact with (physically touching) the cathode (108),
wherein the anode (106) is a layer stack of a plurality of layers (Ag on ITO or ITO-Ag-ITO; ¶ [0115]),
wherein the organic layer sequence (214/216) comprises a first organic layer (214; ¶ [0148]) and a second organic layer (216; ¶ [0150]), and
wherein the second organic layer (216) comprises a first partial layer (one or more materials of 216; ¶ [0151]) and a second partial layer (one or more materials of 216; ¶ [0151]).

Re claim 3, Jaeger discloses the device of claim 1, wherein the anode (106) comprises Ag (¶ [0115]).



Re claims 11 and 12, Jaeger discloses the device of claim 1, further comprising a substrate (102; ¶ [0106]), wherein the anode (106) is above (over) the substrate (102); and wherein the substrate comprises a plastic material (polyolefins; ¶ [0106]).

Re claim 19, Jaeger discloses in FIG. 1 a device comprising:
an anode (106; ¶ [0115]);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above (over) the organic active layer (212); and
a cathode (108; ¶ [0112]) above (on) the organic layer sequence (214/216),
wherein the cathode (108) is arranged over (above) substantially an entire surface (upper horizontal plane) of the organic layer sequence (214/216), the surface facing away (upward) from the anode (106),
wherein the anode (106) comprises Ag (¶ [0115]) and indium tin oxide (ITO; ¶ [0115]),
wherein the organic layer sequence (214/216) comprises a first organic layer (214; ¶ [0148]) and a second organic layer (216; ¶ [0150]), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 9, 10, 23, 25, 26; 13, 14, 18; 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Senkovskyy et al (US 2019/0006589 A1-prior art of record, hereafter Senkovskyy).
Re claims 2 and 23, Jaeger discloses the device of claim 1, wherein the cathode (108) comprises Ag or Mg (¶ [0114] and [0157]), but fails to disclose wherein the cathode (108) comprises Ag and Mg; and wherein a metallic layer is arranged above the organic layer sequence.

However,
Senkovskyy discloses in TABLE 9: Example 13 (with references to FIG. 3) a device comprising: a cathode (192; ¶ [0456] and [0483]-[0484] including TABLE 9) above a metallic layer (191; ¶ [0456] and [0483] including TABLE 9) arranged above an organic layer sequence (160/180; ¶ [0456] and [0481]-[0482] including TABLE 9), wherein the cathode (192) comprises Ag and Mg (Mg 15%:Ag 85%; TABLE 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jaeger to include a metallic layer arranged above the organic layer sequence; and to form the cathode such that it comprises Ag and Mg as disclosed by Senkovskyy, in order to lower the operating voltage, raise external quantum efficiency (EQE) and the device lifetime (Senkovskyy; ¶ [0505]).

Re claims 4 and 5, Jaeger and Senkovskyy discloses the device of claim 23, wherein the cathode (192 of Senkovskyy) comprises a metal (Ag or Mg) which is 

Re claims 9 and 10, Jaeger and Senkovskyy discloses the device of claim 23, wherein the metallic layer (191 of Senkovskyy) is arranged over (above) an entire surface (upper plane) of the organic layer sequence (160/180), the surface facing away from the anode (120); and wherein the cathode (192) is arranged over an entire surface (upper plane) of the metallic layer (191), the surface facing away (upward) from the anode (120) as part of the low operating voltage devices discussed for claims 2 and 23.

Re claim 13, Jaeger discloses in FIGS. 1 and 2 a device comprising:
a substrate (102; ¶ [0106]),
an anode (106; ¶ [0115]) above the substrate (102);
an organic active layer (212; ¶ [0145]) above the anode (106);
an organic layer sequence (214/216; ¶ [0147] and [0150]) above the organic active layer (212);
a cathode (108; ¶ [0112]) above (on) the organic layer sequence (214/216); and
an encapsulation (118; ¶ [0162]) above the cathode (108) in direct contact with (physically touching) the cathode (108),
wherein the cathode (108) comprises Ag or Mg (¶ [0114] and [0157]),
wherein the anode comprises Ag (¶ [0115]),

wherein the organic layer sequence (214/216) comprises a second organic layer (216) with a thickness between 2 nm inclusive and 20 nm inclusive (5 nm to 200 nm; ¶ [0152]),
wherein the second organic layer (216) comprises a first partial layer (one or more materials of 216; ¶ [0151]) and a second partial layer (one or more materials of 216; ¶ [0151]),
wherein the cathode (108) is arranged over (above) substantially an entire surface (upper plane) of the organic layer sequence (214/216), the surface facing away (upward) from the anode (106),
wherein the anode (106) is a layer stack of a plurality of layers (Ag on ITO or ITO-Ag-ITO; ¶ [0115]), and
wherein at least one layer of the layer stack (Ag on ITO or ITO-Ag-ITO) of the anode (106) is indium tin oxide (ITO; ¶ [0115]).

Jaeger fails to disclose wherein the cathode comprises Ag and Mg.
However,
Senkovskyy discloses in TABLE 9: Example 13 (with references to FIG. 3) a device comprising: a cathode (192; ¶ [0456] and [0483]-[0484] including TABLE 9) above a metallic layer (191; ¶ [0456] and [0483] including TABLE 9) arranged above an 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jaeger to include a metallic layer arranged above the organic layer sequence; and to form the cathode such that it comprises Ag and Mg as disclosed by Senkovskyy, in order to lower the operating voltage, raise external quantum efficiency (EQE) and the device lifetime (Senkovskyy; ¶ [0505]).

Re claim 14, Jaeger discloses the device of claim 13, wherein the first organic layer (214) has a thickness between 5 nm inclusive and 60 nm inclusive (5 nm to 50 nm; ¶ [0149]).

Re claim 18, Jaeger discloses the device of claim 13, wherein the substrate (102) comprises a plastic material (see claim 12).

Re claim 20, Jaeger and Senkovskyy discloses the device of claim 19, wherein the cathode comprises Ag and Mg (see claim 2).

Re claim 22, Jaeger and Senkovskyy discloses the device of claim 24, wherein the cathode comprises a metal which is different from a metal of the metallic layer (see claim 4).



Re claim 25, Jaeger discloses the device of claim 23, wherein the first partial layer (one or more non-Yb doped materials of 216; ¶ [0151]) is not doped with a metal (Yb) of the metallic layer, but fails to disclose and wherein the second partial layer (one or more materials of 216; ¶ [0151]) is doped with the metal of the metallic layer.
However, Jaeger and Senkovskyy render the deficient limitations obvious when the second partial layer (of 216) is 8-hydroxyquinolinolato-lithium (Jaeger; ¶ [0151]); and the metal of the metallic layer (191) is Li (Senkovskyy; ¶ [0468]-[0471] including Table 8) as part of the lower operating voltage devices discussed for claim 23.

Re claim 26, Jaeger discloses the device of claim 25, wherein the first partial layer (one or more NDN-26; ¶ [0151]) and the second partial layer (one or more NDN-26/8-hydroxyquinolinolato-lithium laminates; ¶ [0151]) each comprise the same organic matrix material (NDN-26) as part of the lower operating voltage devices discussed for claim 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 13; and 19 have been considered but are moot because the new ground of rejection(s) relies on a new interpretation of the reference or combination of references applied in the prior rejection of record as a result of the applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892